 In the Matter ofENGINEERING & RESEARCH CORPORATIONandUNITAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS"CIO,CaseNo. 5-C-1640.-Decided February 29,1944Mr. George L. WeaslerandMr. Earle K. Sh,awe,for the Board.Mr. Hilton W. KingandMr. E. B.Miller,ofWashington,D. C., forthe respondent.Mr. Paul A. Wagner,of Baltimore,Md., for the Union.Mr. John K. Keane,of Hyattsville,Md., for the Independent.Mr. Gilbert V. Rosenberg,of counsel to the,Board.DECISIONANDORDER .STATEMENT OF THE CASEUpon a charge duly filed on June 2, 1943, by United Automobile,Aircraft and Agricultural Irripleineri'tWorkers,affiliated'with theCongress of Industrial Organizations, herdiil called the Union, theNational Labor Relations Board, hereih called the Board, by theRegionalDi'recto'r for the Fifth Region (Baltimore,Maryland),issuedit'scomplaintdated August 9, 1943, against Engineering &ResearchCorporation,Riierdale,Maryland, herein called therespondent,alleging that the respondent had enbagediiiand was engaging inunfair labor pradtices affecting commerce,' Within themeaning ofSeetiori 8(1), (2), and (3) and Section 2 (6) and (7) of theNationalLaborRelations'Act, 49 Stat. 449, herein called- the Act. 'Copies ofthe complaint andof notice of hearing thereon were duly 'served uponthe respondent, the Union, and, Aircraft Workers Council, hereinlolled the Independent, a labor organization alleged in the complaintto be dominated by the respondent.With respect to the unfair' labor practices, the complaintalleged insubstance that the respondent (1) on or about May 15, 1943, initiated,formed, and sponsored the Independent for the purposeof dealingwith its,employeesconcerning grievances, labor disputes,and con-ditions ofeinployment'and- has sincethat date dominated and inter-fered with the administration of the Independent and contributed55 N. L ^R B., No. 26. ' .,137 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinancial and other support thereto; (2) since May 1, 1943, has (a)threatened its employees with discharge and other reprisals if they,became or remained, members of the Union, '(b) urged, persuaded, andwarned its employees to jour and assist the Independent and not tobecome or remain members of any other labor organization, especiallybehalf of the Union, (d)"indicated to its employees a preference foran unaffiliated labor organization, and (e) made disparaging. andderogatory remarks to its employees about the; Uliion, .its membersinatorily discharged and'r'efu'sed to reinstate Winifred Goss because ofher union activities. ^ °Oi September 8; 1943,' the respondent filed itsanswer admitting certain, allegations with respect to its , business,, butdenying the unfair labor practices alleged.'Pursuant to notice, hearings were held on August 23 and September4, 1943, at Washington, D. C., and 'on September 8, 9, 10, and 11, 1943,atHyattsville,Maryland, before Gustaf B. Erickson, the Trial Ex-aminer duly designated by the Chief Trial Examiner. The Board, therespondent, and the Independent were represented by counsel, andthe Union was represented by one of its international representatives.All parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce ' evidence bearing on the issues.During the hearing, theTrial Examiner granted a motion,by the Independent to intervene inthe proceeding.On September 8, 1943, counsel for the Board, theUnion, and the respondent, entered into a settlement 'agreement ami-,cably, disposing of Winifred Goss' alleged, discriminatory discharge,and, pursuant thereto, counsel for ' the Board moved to dismiss thecomplaint as to her.The Trial Examiner granted this motion with-out objection.At the conclusion of the Board's case and at the closeof the hearing, counsel for the respondent moved,to dismiss the-com-plaint. -.-The Trial Examiner reserved decision on these motions, andlater denied them, in his Intermediate Report.At the conclusion ofthe ,hearing, counsel for the various parties moved to conform thecomplaint and all other formal documents and pleadings to the proof.The motions were granted without objection. During the course of thehearing, the Trial Examiner made rulings on other motions and onobjections to the admissibility of evidence. , The,Board has, reviewedall the, rulings of the Trial Examiner and , finds that no prejudicialerror. was committed.The rulings are hereby affirmed.On October 23, 1943, the Trial Examiner (issued his IntermediateReport, copies of which'were duly served upon the parties.He foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act. He recommended that the ENGINEERING & RESEARCH CORPORATION139respondent cease and desist from its unfair labor practices and thatitdisestablish and withdraw all recognition from the Independent.On November 22, 1943, the respondent filed exceptions to the Interme-diate Report and a brief in support of its exceptions.Pursuant to notice and at the request of the respondent, a hearingwas held before the Board at Washington, D. C., on January 13, 1944,for the purpose of oral argument.The respondent and the Unionappeared-and participated in the argument. The Independent did notappear.The Board has considered the exceptions to the Intermediate Reportand the brief filed and, insofar as the exceptions are inconsistent withthe findings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the,following :FINDINGS OF FACT1. 1THE BUSINESS OF THE RESPONDENTEngineering and Research Corporation, a Maryland corporation,is engaged at its plant at Riverdale, Maryland, in the manufacture,production, sale, and distribution of subassembly and aircraft parts.The respondent annually purchases aircraft parts, equipment andallied parts valued at more than $1,000,0000, of which approximately80 percent is received from points outside the State of Maryland. Therespondent annually sells finished products valued at more than$5,000,000, of which approximately 95 percent is shipped to destina-tions outside the State of Maryland.The respondent employsapproximately 2,000 employees.H. THE ORGANIZATIONS INVOLVED ,United Automobile, Aircraft and Agricultural Implement Workersis a labor organization affiliated with the Congress' of Industrial Or-ganizations, admitting to membership employees' of the respondent.AircraftWorkers Council is an unaffiliated labor organization, ad-mitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESInterference, restraint, and coercion; domination and support of theIndependentThere was no substantial union activity in the respondent's plantuntil the middle of May 1943, when several of the respondent's em-ployees met with a representative of the Union and formulated plansfor organizing the respondent's employees.On May 19 and 21, 1943, 140DECISONS OF- NATIONAL LABOR RELATIONS BOARDthe Union publicly opened its campaign by distributing union litera-ture- and membership applications in front of the respondent's plant.Several employees, including Arthur Rappaport, one of the leadingproponents of the Union, participated in the activity on May 21, be-fore the beginning of his shift.. Later during the same day,, afterRappaport had 'reported for work, John Bittenbender, a supervisoryemployee for whose conduct the respondent is admittedly responsible,charged Rappaport with violating company rule 8 by soliciting unionmembers in the plant,l and also warned Rappaport not to engage inunion activity in the plant.At about the same time, the respondent'shead guard learned that a group of employees were going to hold adiscussion about the Unioi in the rest room during a rest period andinstructed Guard Mosely to break up the discussion.Pursuant to theinstructions,Mosely disbanded employees engaged in discussion con-cerning union affairs in the rest room during their rest period.Shortly after the Union began its campaign among the respondent'semployees, the Independent came into existence., On May 24 and 25,1943, the Independent conducted an open and widespread campaign inthe plant during working hours.During these 2 days, some 30, em-ployees circulated throughout the respondent's plant and solicited theemployees to sign petitions designating the Independent as bargainingagent.As a result of intensive mass solicitation in the plant of thischaracter, 1,064 of the approximate 1,800 employees then employedby the respondent signed such Independent petitions.The Independ-ent then began to perfect its organization and conducted elections fordepartmental representatives on the production floor during workinghours.The record shows that leadmen and instructors actively sup-ported and participated in the Independent's campaign.During'working hours, instructors and leadmen assisted in circulating thesepetitions and actually conducted 'some of the elections.Thereafter,Leadman Basile was elected secretary of the Independent.The respondent contends that it is iiot responsible for the activitiesof its leadmen and instructors on behalf of the Independent.Therecord shows that the respondent now employs about 2,000 employeeson 3 shifts.The plant has 3 general production divisiolis, which arein turn subdivided into 27 operating departments.The supervisoryhierarchy consists of 5 superintendents, in charge of the 3 generaldivisions; 25 foremen and a few supervisors in charge of the operat-ing departments; and 45 instructors and an undisclosed number ofleadmen, all of whom work under foremen or supervisors. In gen-eral, leadmen and instructors assist the foremen in the operation of'their respecti'v'e departments.Under the direction of the foremen,1 Rule 8 rehds 'as follod s : Unauthorizedwork.'You should not do woi k of a personalnature, either for yourself or for others,without an order. ENGINEERING & RESEARCH CORPORATION141leadmen and instructors supervise, instruct, and assign work to groupsof employees ranging in number from 5 to 20 persons. PresidentWells characterized leadmen as "working foremen," and SupervisorBlttenbender testified that the leadmen under him "see to it that thework goes on" when he is out of the department.2Like foremen, thetime of leadmen and instructors is charged to non-production.Sup-erintendent Stout's testimony, that he instructed, foremen to informleadmen that they were not to engage in union activity, further indi-cates that the leadmen have a management status comparable to that,of foremen.The record also shows that leadmen and instructorswere responsible for the work of the men under them. InstructorBaggett testified that it was part of his duty to report on the aptitude,of employees under him, and that from time to time he had recom-mended raises, for employees.He further testified that he had re-ported 2 employees as inefficient; both of them were discharged.Leadmen Basile and Mazza also testified that it was part of their dutyto report unsatisfactory work by employees under them.vinced, and we,find, as did the Trial Examiner, that leadmen andinstructors have power to effectively recommend changes in the status,of production employees working under them, that they exercise suchpower, and that the production employee's had just cause to believethat leadmen and instructors were representatives of management.,Under the circumstances, we further find that leadmen and instructors.are supervisory employees and 'representatives of management andthat that respondent is responsible for their union activity.T. H. Huber and H. L. Van Horn were also elected officers of theIndependent.Huber is one of two assistant purchasing agents em-ployed by the respondentsi he purchases materials requisitioned by theplanning department in substantial amounts.Huber is a salariedemployee and occupies an office directly in front of that of the respond-ent's treasurer.Van Horn is employed in the respondent's account-ing department as "supervisor of accounts."The record shows thatthe "close connections" between Huber and Van Horn, respectively,and other officials of the respondent was the subject of discussion inthe plant.Van Horn stated at a meeting of the Independent that"talk was going around the plant that he was in cahoots with Mr.-Wells," the respondent's president.Huber testified that he knows"all the officials of the Company and usually when somebody sneezesaround there- -[he] gets wind of it."On May 31, 1943, Van Horn andHuber tendered resignations as officers of the Independent "because oftheir close connections" with management.Their resignations were2So far as the record discloses,leadmen and instructors have substantially the same,functions and responsibilities.Leadmen are paid generally 10 cents an hour more than a,first class mechanic ; the record does not clearly show the rate paid instructors J42DECISONSOF NATIONALLABOR RELATIONS BOARDnot then accepted'by the Independent; later, however, Van Horn effec-tively resigned his post as vice president of the Independent.So faras appears; Huber has continued as treasurer of the Independent.Weare persuadedby the record and we find, as did the TrialExaminer,that Huber and Van Horn are closely associated and identified withmanagement and that it reasonably appeared to the other, employeesthat they were in fact representatives of management.We accord-ingly attribute responsibility for their activity on behalf of the Inde-pendent to the respondent.It is clear, and we find, that the participation of leadmen, instructors,and other employees identified with management, in the formationand administration of the Independent constitutes domination andsupportiof a labor organization, within the meaning of Section 8 (2)of the Act .3 'Moreover, the respondent gave the Independent addi-tional support andassistanceby allowing the Independent virtuallyunrestricted and widespread use of company, time and property fororganizing purposes.The mass circulation of Independent petitionsand the holding of elections during working hours in the plant, whichunquestionably was known to the respondent, clearly indicated to theemployees that the Independent bore the respondent's stamp of ap-proval.In our opinion, the prestige thus.acquired by the Independentmaterially contributed to the success of its campaign.The respondent contends, however, that it sought to, prevent theIndependent from using company time and property in its campaign.in such activity on behalf of the Independent were told on isolatedoccasionsby severalsupervisoryemployeesto stop soliciting in theplant, but these admonitions were not brought to the attention of theemployees' generally, and were not made effective. In short, the re-spondent's efforts in this connection were not commensurate with thescope and nature of the Independent's use of company facilities andfailed to dissipate the naturalimpressionof the employees that theIndependent's campaign had the respondent's approval.So far as the record shows, the most extensive utilization of companyfacilities by the Independent occurred in the sheet metal departmentwhere employees were individually solicited at their, work benches,a table was set up to,facilitate the signing of petitions, and two elec-tions were conducted.According W Supervisor Bittenbender, who'was in charge of the sheet metal department and who admittedly sawIndependent activity in his department, he told three named em-ployees onone. occasionto stop soliciting' for the Independent duringworking hours, but he ,did not indicate that such conduct was viola-tive of the respondent's regulations; and later, upon learning thatsee for example,H. J. Heinz Co.V.N. L R. B.,311 U. S. 514, 518.rs DECISIONS OF NATIONAL LABOR RELATIONS BOARD143"the same employees still were engaging in such activity, he merelyagain told them to stop, without taking any disciplinary action orthreatening to do so. ' In ' our opinion Bittenbender's admonitionswere merely idle gestures not designed effectively to restrain the ac-tivity of these employees.In fact such Independent activity there-after continued with the knowledge and acquiescence of the respond-ent. , In contrast to these mild reproaches given to the adherents ofthe ' Independent for' their misconduct, Bittenbender made it clearto Rappaport, one of-the leading proponents of the Union, that solici-tation by him in the plant was 'a serious' offense' for which he couldbe'disciplined under rule 8.In'addition, the respondent's head guardgave Guard Mosley express instructions to break up an employee dis-cussion of the Union in the rest room,'but,_so far as appears, no such'instruction-was given'with'respect to the activities of tli'e Independentin the plant;- although' such' activities were `mo`re widespread andintense than those on behalf of the Union.We find, as did the Trial Examiner,' that the respondent, by theforegoing acts and conduct, dominated and.interfered with the forma-tion and administration ^of.tthe,Independent, and-contributed supportto^it, thereby interfering-}with, restraining, and,coercing.its employees-in the exercise of the rights guaranteed in Section 7, of the Act.,The Trial Examiner,,in his Intermediate Report, +made other find-ings of interference, restraint, and coercion- based upon ,the testimonyof Board witnesses Rappaport, Pearlstein, and Goss.The respondentquestions the credibility .of these witnesses on the ground that therecord shows that they, made false statements at the time they signeda''petition for, the Independent. _We need not consider the credibilityof these witnesses, since we do.not rest our findings, conclusions, andorder herein on their testimony,.,IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with'thee operations of the respondent, de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead-td labor disputes burdening and obstructing commerceand'the' free flow of commerce:V: THE'REMEDYHaving found that the-respondent has engaged in. and is engagingin certain unfair labor practices,.we shall order it to cease and desisttherefrom ,and to take certain affirmative action designed to effectuatethe policies of the Act.. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDWe have found that the respondent dominated and interfered withthe formation and administration of the Independent and contributedsupport to it. In order to effectuate the policies of the Act and tofree employees of the respondent from such dominationand interfer-ence, and the effects thereof, which constitutea continuing obstacleto the exercise by the employees of the rightsguaranteedthem by theAct and render the Independent incapableof serving the employeesas a genuine bargaining representative, we shall order the respondentto withdraw all recognition from the Independent as therepresent-ative of any of the respondent's employees for thepurpose of dealingwith the respondent concerning grievances,wages,ratesof pay, hoursof employment, and other conditions of employment,and to com-pletely disestablish it as such representative.Upon the basis of the abovefindings offactand upon the entirerecord in these proceedings, the Boardmakes the following :CONCLUSIONS OF LAW1.United Automobile, Aircraft and Agricultural Implement Work-ers, affiliatedwiththe Congress of Industrial Organizations,and Air-craftWorkers Council are labororganizations,within themeaningof Section 2 (5) of the Act.2.By dominating and .interfering with the formationand admin-istration of the Aircraft Workers Council, and contributing supportto it, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereinordersthat the respond-ent, Engineering & Research Corporation, Riverdale, Maryland, andits officers, agents, successors,and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of AircraftWorkers Council, or with the formationor administration of anyother labor organization of its employees, and from contributing ENGINEERING & RESEARCH CORPORATION145support to Aircraft Workers Council or to any other labor organiza-tion of its employees;(b)Recognizing AircraftWorkers Council as the representativeof any of its employees-for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the' Act..2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Aircraft Workers 'Council, asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and completely disestablish Aircraft Workers Council as suchrepresentative;(b)Post immediately in conspicuous places throughout its plantat Riverdale, Maryland, and maintain for a period of not less thansixty (60) consecutive days from the date of posting, notices to itsemployees stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs 1(a), (b), and (c) of this Order, and (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) of thisOrder ;(c)Notify the Regional Director for the Fifth Region in writingwithin ten (10)daysfrom the date of this Order what steps therespondent has taken to comply herewith.578129-44-vol. 55- l 1